Citation Nr: 1601921	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985, October 1990 to October 1993, and February 2003 to January 2004. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011 the Veteran presented testimony in a travel Board hearing before the undersigned.  A copy of the transcript has been associated with the record. 

When this case was most recently before the Board in August 2014, it was remanded for additional development.  It has been returned to the Board for further appellate action.

During the pendency of this claim, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea as related to active duty service.  Specifically, she testified that her sleep problems began during her period of service from October 1990 to October 1993, during a time when she was serving in Kuwait.  Alternatively, she contends that sleep apnea is secondary to her service-connected hypertension.  

The Veteran's service treatment records documented a number of complaints of frequent trouble sleeping dated in June 2002 and March 2006.  She complained of sleep trouble during her third period of service, from February 2003 to January 2004.  

Post-service medical records dated in 2005 showed that the Veteran complained of sleep problems and exhaustion.  She was diagnosed with sleep apnea in February 2006. 

Pursuant to a prior remand by the Board in March 2012, the Veteran was afforded a VA examination in March 2012.  The Board subsequently found this examination insufficient for adjudication purposes due to the basis of the examiner's nexus opinion. 

Pursuant to the Board's remand in August 2014, the same VA examiner provided addendum opinions in October and December 2014.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that sleep apnea was a specific sleep disorder with objective criteria which are diagnosed in a sleep study; the Veteran had a sleep study in 2006, two years after separation from the military.  The examiner noted that the Veteran reported difficulty falling asleep and staying asleep which she reported began in Saudi Arabia during military service, but those problems were not part of sleep apnea.  The examiner furthered that obstructive sleep apnea was a specific sleep disorder [diagnosis] which could not be made based on subjective information supplied by the Veteran.  The examiner stated that one would have to resort to speculation to opine that it was present prior to the date of the sleep study.  The examiner also stated that there were numerous reasons why one may have poor sleep quality, difficulty falling asleep, or staying asleep; such sleep difficulties were separate and distinct from obstructive sleep apnea and did not fulfill the criteria for sleep apnea.	

The Veteran's representative submitted a brief in December 2015 in which it was argued that the sleep apnea was secondary to the service-connected hypertension.  Multiple Internet links and copies of articles were provided in this brief, purporting a connection between sleep apnea and hypertension.  

As the VA examiner in March 2012 and October and December 2014 did not address this secondary theory of service connection, an addendum opinion is required on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Access to the Veteran's entire claims file, including a copy of this REMAND, must be returned to the March 2012 and October/December 2014 VA examiner or to another examiner if that individual is unavailable.  The examiner is requested to review the entire claims file, and to provide an answer to the following question:

Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's sleep apnea was permanently worsened beyond the normal progression (i.e., aggravated) by the hypertension. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity before the onset of aggravation.

The examiner must consider the Veteran's competent and credible statements with regard to the onset of symptoms, and discuss all relevant evidence in the claims file, to include the Veteran's complaints of sleeplessness and exhaustion and the diagnosis of sleep apnea in February 2006. 

A complete rationale should be given for all opinions and conclusions. 

All findings, conclusions, and supporting rationale should be expressed in a typewritten report.
 
2.  After completion of the above and any additional development deemed necessary, adjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


